SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

966.1
CA 11-01089
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, GORSKI, AND MARTOCHE, JJ.


INTERNATIONAL GROUP, INC. AND INTERNATIONAL
GROUP, LLC, PLAINTIFFS-APPELLANTS-RESPONDENTS,

                      V                                             ORDER

UNITED STATES AVIATION UNDERWRITERS INCORPORATED,
ACE AMERICAN INSURANCE COMPANY, GENERAL
REINSURANCE CORPORATION, LIBERTY MUTUAL INSURANCE
COMPANY AND NATIONAL LIABILITY & FIRE INSURANCE
COMPANY, INDIVIDUALLY AND AS PARTICIPATING
MEMBERS OF THE UNITED STATES AIRCRAFT
INSURANCE GROUP,
DEFENDANTS-RESPONDENTS-APPELLANTS.


HANDELMAN, WITKOWICZ & LEVITSKY, ROCHESTER (STEVEN M. WITKOWICZ OF
COUNSEL), FOR PLAINTIFFS-APPELLANTS-RESPONDENTS.

GOLDBERG SEGALLA LLP, BUFFALO (THOMAS F. SEGALLA OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS-APPELLANTS.


     Appeal and cross appeal from an order of the Supreme Court, Erie
County (Joseph R. Glownia, J.), entered April 19, 2011. The order,
among other things, denied plaintiffs’ motion for summary judgment and
denied defendants’ motion to dismiss plaintiffs’ complaint.

      Now, upon reading and filing the stipulation of withdrawal of
appeal signed by the attorneys for the parties on August 4 and 5,
2011,

     It is hereby ORDERED that said appeal and cross appeal are
unanimously dismissed without costs upon stipulation.




Entered:    September 30, 2011                   Patricia L. Morgan
                                                 Clerk of the Court